This appeal was previously decided, on April 3, 1972, upon a submission without oral argument (Matter of Marschean v. Marschean, 39 A D 2d 543). Thereafter, upon appellant’s motion, this court made an order on May 18, 1972 permitting oral argument to be had and, in effect, providing that a new decision be rendered; and oral argument was heard on May 31, 1972. The proceeding is for support and the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Suffolk County, dated November 15, 1971, as denied his application to modify a prior order of said court, dated July 24, 1970, so as to eliminate support for respondent. Order affirmed insofar as appealed from, without costs. No opinion. Gulotta, Christ, Brennan and Benjamin, JJ., concur; Shapiro, Acting P. J., dissents and votes to reverse the order insofar as appealed from and to grant a new trial, with the same memorandum upon which he dissented at the time of the April 3, 1972 decision, i.e.: I would grant appellant’s motion to modify the order of July 24, 1970 so as to delete the award of support for respondent and permit the issue of the marriage of the parties to be determined on the merits.